ALLOWABILITY NOTICE
The following claims are pending in this office action: 1, 4, 6-8, 11,13-15, 18, and 20-21 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kory Christensen on 06/02/2021.  
The claims are amended as follows:

1.	(Currently Amended) A system comprising:
a memory; and
at least one processor to:
set a network throughput level setting to a default network traffic rate in a computer network;
begin a data protection operation at the network throughput level setting in the computer network;
continually monitor the computer network and determine that a high security alert has occurred in the computer network; 
dynamically adjust the network throughput level setting in response to the high security alert by high security alert high security alert 
adjust 

2.	(Canceled). 

3.	(Canceled). 

4.	(Original)  The system of claim 1, wherein the data protection operation comprises one of a backup operation, a restore operation, an archive operation, a long-term data retention operation, a replication operation, and a metadata exchange operation.

5.	(Canceled).

6.	(Original)  The system of claim 1, the at least one processor further to set the network throughput level setting to a maximum available bandwidth.

7.	(Original)  The system of claim 1, the at least one processor further to:
continually monitor a network utilization of the computer network and storage utilization in the computer network and perform at least one of:
determine that the network utilization is greater than a network traffic threshold and decrease the network throughput level setting for the data protection operation;
determine that the network utilization is less than the network traffic threshold and increase the network throughput level setting for the data protection operation; 

determine that the data protection operation is able to sustain the network throughput level setting and increase the network throughput level setting for the data protection operation;
determine that the storage utilization is greater than a storage threshold and decrease the network throughput level setting for the data protection operation writing to a storage device; and
determine that storage utilization is less than the storage threshold and increase the network throughput level setting for the data protection operation writing to the storage device.

8.	(Currently Amended)  A method comprising:
setting, by at least one processor, a network throughput level setting to a default network traffic rate in a computer network;
beginning, by the at least one processor, a data protection operation at the network throughput level setting in the computer network;
continually monitoring, by the at least one processor, the computer network and determining that a high security alert 
dynamically adjusting, by the at least one processor, the network throughput level setting in response to the high security alert high security alert high security alert 
adjusting 

9.	(Canceled).

10.	(Canceled).

11.	(Original)  The method of claim 8, wherein the data protection operation comprises one of a backup operation, a restore operation, an archive operation, a long-term data retention operation, a replication operation, and a metadata exchange operation.

12.	(Canceled).

13.	(Original)  The method of claim 8, further comprising setting the network throughput level setting to a maximum available bandwidth.

14.	(Original)  The method of claim 8, further comprising:
continually monitoring a network utilization of the computer network and storage utilization in the computer network and performing at least one of:
determining that the network utilization is greater than a network traffic threshold and decreasing the network throughput level setting for the data protection operation;
determining that the network utilization is less than the network traffic threshold and increasing the network throughput level setting for the data protection operation; 
determining that the data protection operation is not able to sustain the network throughput level setting and decreasing the network throughput level setting for the data protection operation;

determining that the storage utilization is greater than a storage threshold and decreasing the network throughput level setting for the data protection operation writing to a storage device; and
determining that storage utilization is less than the storage threshold and increasing the network throughput level setting for the data protection operation writing to the storage device.

15.	(Currently Amended)  A non-transitory computer-readable storage medium, having instructions stored thereon that, when executed by a computing device, cause the computing device to perform operations, the operations comprising:
setting a network throughput level setting to a default network traffic rate in a computer network;
beginning a data protection operation at the network throughput level setting in the computer network;
continually monitoring the computer network and determining that a high security alert 
dynamically adjusting the network throughput level setting in response to the high security by high security alert high security alert 
adjusting 

16.	(Canceled).

17.	(Canceled). 

18.	(Original)  The non-transitory computer-readable storage medium of claim 15, wherein the data protection operation comprises one of a backup operation, a restore operation, an archive operation, a long-term data retention operation, a replication operation, and a metadata exchange operation.

19.	(Canceled).

20.	(Original)  The non-transitory computer-readable storage medium of claim 15, the operations further comprising setting the network throughput level setting to a maximum available bandwidth.

21.	(Currently Amended)  The non-transitory computer-readable storage medium of claim [[17]]15, the operations further comprising:
continually monitoring a network utilization of the computer network and storage utilization in the computer network and performing at least one of:
determining that the network utilization is greater than a network traffic threshold and decreasing the network throughput level setting for the data protection operation;
determining that the network utilization is less than the network traffic threshold and increasing the network throughput level setting for the data protection operation; 
determining that the data protection operation is not able to sustain the network throughput level setting and decreasing the network throughput level setting for the data protection operation;

determining that the storage utilization is greater than a storage threshold and decreasing the network throughput level setting for the data protection operation writing to a storage device; and
determining that storage utilization is less than the storage threshold and increasing the network throughput level setting for the data protection operation writing to the storage device.

	22.  (Canceled).

23.  (Canceled).

Reasons for Allowance
Claims 1, 4, 6-8, 11,13-15, 18, and 20-21 are allowed
The following is an examiner’s statement of reasons for allowance:  The cited prior art references, Panin (US Pub. 2017/0078208), C. Oliveira, Jaime Bae Kim and T. Suda, "An adaptive bandwidth reservation scheme for high-speed multimedia wireless networks," in IEEE Journal on Selected Areas in Communications, vol. 16, no. 6, pp. 858-874, Aug. 1998, Sultan et al., (US Pub. 2009/0063708), Epstein et al., (US Pub. 2017/0132056), Liu et al. (US Patent No. 7,197,660), Vijayan et al., (US Pub. 2016/0335009), Cheng et al., (US Pub. 2014/0355427), and Ryu et al., "Controlling Network Bandwidth to Support Storage QoS," Fourth International Workshop on Storage Network Architecture and Parallel I/Os (SNAPI 2007), San Diego, CA, 2007, pp. 60-68 do not alone or in combination teach the recited features of independent claims 1, 8, or 15.  While the references disclose some of the principle features of the claimed invention, the combination of the recited steps and the specificity of the recited steps, distinguish the claimed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ZHE LIU/Examiner, Art Unit 2493                                                                                                                                                                                                        
/PETER C SHAW/Primary Examiner, Art Unit 2493